IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                        DIVISION ONE

                                                                                               -e-      >^3
STATE OF WASHINGTON,
                                                            No. 70042-1-
                      Respondent,
                                                                                               ro


              v.

                                                                                                   S9
COLSON RUSSELL MILTON,                                      UNPUBLISHED OPINION
                                                                                                   CD


                      Appellant.                            FILED:       MAY 1 2 7014




       Per Curiam — Colson Milton appeals his conviction for second degree assault,

arguing that the trial court erred in instructing the jury that it had a "duty to convict" if it

found all the elements of the offense beyond a reasonable doubt. This argument is

controlled by our decision in State v. Ryan P. Moore, No. 69766-8 (Wash. February 18,

2014) and the cases cited therein.

       Affirmed.



                              FOR THE COURT:




                                                                 -^r
                                                             Si•C(At~Cf~-*